*832Opinión de conformidad del
Juez Asociado Señor Negrón García.
A falta de una disposición expresa de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico (en adelante Ley de Ética Gubernamental),(1) no podemos avalar una interpretación, cuyo efecto es descualificar au-tomáticamente, sin justificación alguna, a prestigiosos *833miembros de la profesión médica de testificar como peritos contra el Estado Libre Asociado en litigios judiciales sobre mala práctica médica por ser servidores públicos. “Máxime ante la dificultad y renuencia natural y tradicional preva-leciente entre la profesión médica de prestar testimonio pericial contra sus compañeros.” Rodríguez Crespo v. Hernández, 121 D.P.R. 639, 695 (1988), opinión disidente.
HH
De entrada, aclaramos que la controversia en estos re-cursos no trata sobre lo favorable, sabio o válido de prohi-bir a los servidores públicos servir de pieritos a una persona privada, contra el propio Gobierno, en litigios judiciales. La controversia versa, únicamente, sobre si las disposicio-nes de la Ley de Etica Gubernamental, vigentes al momento en que surgen los hechos, prohibían esa conducta.
La Ley de Etica Gubernamental persigue restituir y for-talecer la confianza de nuestro Pueblo en sus entidades gubernamentales y en sus servidores públicos. Para ello, previene y penaliza la conducta delictiva de aquellos fun-cionarios que, en el desempeño de sus labores oficiales, vul-neren los principios básicos de una ética de excelencia.(2) Hemos reconocido el alto interés público de que ésta se encuentra revestida. Besosa v. Corp. Azucarera de P.R., 137 D.P.R. 939 (1995), opinión disidente.
Específicamente, busca evitar la corrupción guberna-mental a través del ingreso directo o indirecto del patrimo-nio del Pueblo, en abierta violación de las leyes y la inde-bida influencia de poder de los funcionarios públicos para obtener ventajas o privilegios no permitidos en ley. Para ello, el estatuto creó la Oficina de Etica Gubernamental y *834un código de ética. Ésta instituye prohibiciones específicas relacionadas con que funcionarios o empleados brinden re-presentación, a personas o entidades privadas, conflictiva con sus funciones oficiales. 3 L.P.R.A. see. 1824. Todas sus vedas están dirigidas al desempeño de las obligaciones del funcionario como parte de su cargo gubernamental. Nin-guna proscribe el que un servidor público sirva como perito a una persona privada en litigios judiciales contra el propio Gobierno cuando no interfiera con el cumplimiento de sus deberes y responsabilidades públicas.
Ahora bien, reconocemos que puede haber conflictos éti-cos que no afecten la función pública. En esos casos, la Oficina de Ética Gubernamental no tiene jurisdicción. Compete, entonces, a los organismos rectores de cada profesión.(3)
Por ello, ante el planteamiento de que un servidor pú-blico ha incurrido en conducta que conlleva un conflicto de interés o incompatibilidad de funciones, es menester, pri-mero, determinar si la ley de ética regula la situación. De regularla, correspondería a la Oficina de Ética Guberna-mental adjudicar. De no ser así, debe, en segundo lugar, acudirse al código de ética de la profesión del funcionario involucrado, y la Oficina de Ética Gubernamental pierde jurisdicción.(4)
*835HH hH
Aunque la Ley de Ética Gubernamental fue enmendada en 1994,(5) ello no milita contra esta interpretación. Elaboremos.
En su informe al Senado sobre la pieza legislativa en-mendatoria, la Comisión de Ética Gubernamental expresó que “el Artículo 3.4 [3 L.P.R.A. see. 1824] no contiene dis-posición alguna que prohíba a los funcionarios ... represen-tar o asesorar personas o entidades privadas en casos o asuntos ante tribunales, organismos cuasi judiciales y agencias administrativas”. (Énfasis suplido.)(6)
Se añadió entonces al Art. 3.4, supra:
(d) Ningún funcionario o empleado público a jornada com-pleta podrá, durante horas laborables, representar, asesorar o servir como perito a personas o entidades privadas en litigios, vistas, audiencias públicas o cualquier asunto ante tribunales de justicia, organismos cuasi judiciales y agencias administrativas. (Enfasis suplido.)
Se colige, primero, que con anterioridad a la enmienda de 1994, la ley no establecía prohibición alguna para que los servidores públicos sirvieran como perito a una persona privada en litigios judiciales contra el E.L.A. Segundo, aun después de la enmienda, aquéllos a tiempo parcial, podrán hacerlo y, aquéllos a jornada completa, lo podrán hacer fuera de horas laborables. Esto, claro está, sin contravenir otras disposiciones de ley.
*836HH HH HH
Estamos ante una actuación ultra vires. El poder de re-glamentación delegado a las agencias tiene que ajustarse a las normas sustantivas comprendidas en el estatuto orgánico. D. Fernández Quiñones, Derecho Administrativo y Ley de Procedimiento Administrativo Uniforme, Columbia, Ed. Forum, 1993, pág. 119. Las agencias pueden apro-bar reglamentos para delimitar o precisar sus facultades al amparo de la ley, M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319, 326 (1987); pueden “complementarla, pero no estar en conflicto con ésta, Ex Parte Irizarry, 66 D.P.R. 672 (1946)”. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 409 (1980).
En consecuencia, el Reglamento de Ética Gubernamen-tal no puede prohibir lo que, al palio de la ley, está permitido. No procede invocar ni citar sus disposiciones re-glamentarias para adjudicar esta controversia; la ley, se-gún expusimos, no prohíbe el que servidores públicos sirvan de perito, cuando ello no afecta la función pública.
IV
A manera de epílogo, queremos dejar meridianamente claro que servir como perito a una persona privada no cons-tituye función propia y esencial de un profesor. Precisa-mente, por no tener relación alguna con el cargo público que ocupan los profesores de medicina de la Universidad del Estado, es que conforme a la Ley de Ética Guberna-mental, no hay conflicto de intereses o incompatibilidad de funciones.
Es cuestionable, además, atribuirle al peritaje atributos inherentes a la libertad de cátedra que tiene el personal docente. Ésta esencialmente consiste en el derecho “a ense-ñar con objetividad y honradez la materia que profesa ...”. Art. 11, Sec. 11.1, Reg. Gen. U.P.R., ed. rev., 1990, pág. 7. *837Véase U.P.R. v. Asoc. Pur. Profs. Universitarios, 136 D.P.R. 335 (1994).
Por último, recordamos que el ocupar el cargo de profe-sor no releva al funcionario de cumplir con las exigencias y prohibiciones de la Ley de Etica Gubernamental, así como obedecer los requerimientos del código de ética de la profe-sión a la que pertenece.
A la luz del cuadro doctrinario expuesto, concluimos que, por no afectar las funciones del cargo de profesor que ocupan, la Ley de Ética Gubernamental no les impide ser-vir como peritos en los recursos consolidados.(7)
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton.
¿Prohíbe la Ley de Ética Gubernamental del Estado Li-bre Asociado de Puerto Rico (en adelante Ley de Ética Gu-bernamental) que un profesor de la Universidad de Puerto Rico testifique como perito de la parte demandante en una reclamación judicial por impericia médica contra una enti-dad pública, aunque él no haya participado previamente en el asunto sobre el cual testificará? Confirmamos las sen-tencias recurridas por entender que la Ley de Ética Guber-namental no prohíbe esta conducta y que el Art. 18(C) del Reglamento de Ética Gubernamental Núm. 4827, Oficina de Ética Gubernamental, 23 de noviembre de 1992, es ultra vires. Sin embargo, no consideramos necesario pronun-ciarse sobre los aspectos constitucionales de la legislación cuando la controversia ante nos puede resolverse mediante interpretación estatutaria.
*838I
Las casos de epígrafe se deben examinar a la luz del propósito y la letra de la Ley de Ética Gubernamental, Ley Núm. 12 de 24 de junio de 1985, según enmendada, 3 L.P.R.A. see. 1801 et seq. Este estatuto tiene el propósito de crear mecanismos efectivos para prevenir la corrupción gu-bernamental y penalizar a aquellos funcionarios y emplea-dos públicos que, en el descargo de sus responsabilidades, violen los preceptos éticos de la ley y su reglamento. La ley impone una serie de deberes a los servidores públicos y establece ciertas prohibiciones generales y otras específicas. 3 L.P.R.A. sees. 1821-1826. También extiende algunas de sus prohibiciones y obligaciones a ex funciona-rios públicos. 3 L.P.R.A. see. 1827.
Para la fecha en que surgió la controversia de autos, el Art. 3.4(c) de la Ley de Ética Gubernamental, 3 L.P.R.A. sec. 1824(c), prohibía que un empleado público represen-tara o asesorara a otra persona en “casos o asuntos” que implicaran un conflicto de interés entre el Estado y dicha persona. Al respecto disponía(1)
(c) Ningún funcionario o empleado público podrá representar o de cualquier otra manera asesorar, directa o indirectamente, a persona privada alguna ante cualquier agencia ejecutiva a cambio de compensación o beneficio económico, en casos y asun-tos relacionados con el Gobierno de Puerto Rico ni en casos o asuntos que envuelvan conflictos de intereses o de política pú-blica entre el Gobierno y los intereses de dicha persona privada. 3 L.P.R.A. sec. 1824(c).
Inmediatamente después de esta prohibición, el esta-tuto define el término “asunto”. El inciso (d) del Art. 3.4 (3 L.P.R.A. sec. 1824(d)) provee el lenguaje operativo para de-terminar si una situación específica cae bajo el ámbito de la prohibición legal. Específicamente dispone:
*839(d) Para los fines de esta sección y de la see. 1827 de este título, el término “asunto” significa aquéllos en que el funciona-rio o empleado haya participado personal y sustancialmente y que ocurrieron mediante decisión, aprobación o desaprobación, recomendación o consejo, o investigación particular que involu-cre partes específicas. No incluye la intervención o participa-ción del funcionario o empleado en la promulgación de normas o reglamentos de aplicación general o de directrices e instruc-ciones abstractas que no aludan a situaciones particulares o casos específicos. 3 L.P.R.A. sec. 1824(d).
De esta disposición se desprende que el Art. 3.4(c), supra, solamente prohíbe la intervención de funcionarios o empleados que hayan tenido una previa participación personal y sustancial en el asunto sobre el cual gira su gestión actual. Para que se active la prohibición se requiere que el empleado haya participado previa y personalmente en el asunto en cuestión.
Es obvio que la legislación quiso prohibir el surgimiento de conflictos entre las obligaciones del empleado y sus ac-tividades fuera de su empleo que sean incompatibles con el desempeño de su cargo. Sin embargo, esto no significa que se prohibió también cualquier otra actividad que no esté relacionada con sus obligaciones oficiales por el hecho de que ésta pueda confligir con otros intereses del Gobierno.
Además, como correctamente concluyó el Tribunal Superior (Hon. Berta Mainardi, J.) en una de las sentencias recurridas, “un análisis valorativo confirma que la Ley de Etica Gubernamental y su Reglamento sólo deben prohibir actividades que se relacionen con las funciones que los em-pleados públicos realizan en el desempeño de su cargo. ... [L]as actividades de los empleados públicos que no estén relacionadas con el desempeño de sus obligaciones no tie-nen por qué ser reguladas ni prohibidas [en este tipo de ley]”. Petición de certiorari, Apéndice, pág. 16. Véase B. Nolan, Public Interest, Private Income: Conflicts and Control Limits on the Outside Income of Government Officials, 87 Nw. U.L. Rev. 57 (1992).
Cuando los tribunales de instancia emitieron las resolu-ciones recurridas, el texto del Art. 3.4(c), supra, solamente *840prohibía el asesoramiento o representación de personas privadas por parte de servidores públicos ante agencias ejecutivas. Después de que esta Curia expidió los recursos de autos, se enmendó la Ley de Ética Gubernamental para extender la prohibición a las comparecencias ante los tribunales de justicia y para, específicamente, proscribir que los empleados públicos sirvan como peritos en “cualquier asunto” que se ventile judicialmente. Art. 6(d) de la Ley Núm. 150 de 22 de diciembre de 1994, Leyes de Puerto Rico, Parte 2, pág. 1313. De esta manera el Estado en-mendó la ley para atemperarla a lo que mediante el Regla-mento de Ética Gubernamental se había dispuesto en forma ultra vires.(2)
No obstante, después de dichas enmiendas el Art. 3.4, supra, contiene todavía, en el inciso redesignado como (e), el mismo texto que antes contenía la aclaración de que “[piara los fines de esta sección ... el término ‘asunto’ sig-nifica aquellos en que el funcionario o empleado haya par-ticipado personal y sustancialmente ...”. 3 L.P.R.A. see. 1824(e) (Sup. 1996). Además, el nuevo texto del Art. 3.4, supra, tiene el inciso (d), que es determinante en estos casos. Dicho inciso prohíbe a un servidor público “servir como perito ... en litigios, vistas, audiencias públicas o cualquier asunto ante tribunales de justicia ...”. (Énfasis suplido.) 3 L.P.R.A. sec. 1824(d) (Sup. 1996). Dicho nuevo inciso (d), al igual que el (c), requiere que se trate de un asunto, según definido en el (e), “en que el funcionario o empleado haya participado personal y sustancialmente ...”. *841(Énfasis suplido.) 3 L.P.R.A. sec. 1824(e) (Sup. 1996). Ob-viamente, no es de aplicación la prohibición del Art. 3.4, según enmendado, supra, si no se configura el requisito de participación previa ordenado en el nuevo inciso (e).
Un examen del historial de las enmiendas realizadas en 1994 revela que la Asamblea Legislativa tenía la intención y sabía que lo prohibido en dicho precepto se refería a “asuntos” en que el funcionario hubiese participado previa-mente:
También se enmienda el Inciso (c) para sustituir la “o” que le sigue a la palabra casos por una “y”- Actualmente se puede interpretar que las palabras casos y asuntos tienen el mismo significado. La palabra asuntos está definida en el propio Artí-culo 3.4 y comprende aquellos en que el funcionario o empleado público haya participado personal y sustancialmente pero ex-cluyendo la intervención en la promulgación de normas o regla-mentos de aplicación general o de directrices e instrucciones abstractas que no aludan a situaciones particulares o casos específicos. (Énfasis suplido.) Informe de la Comisión de Ética Gubernamental del Senado de Puerto Rico sobre el P. del S. 50 de 23 de junio de 1993, 12ma Asamblea Legislativa, Ira Sesión Ordinaria, pág. 21.
De lo anterior se desprende que el Art. 3.4(c) y (d) de la Ley de Ética Gubernamental, supra, y el Art. 18(C) del Reglamento de Ética Gubernamental, supra, no prohíben que un profesor de la Universidad de Puerto Rico testifique como perito en un caso o asunto ante los tribunales en que el Estado es parte, en aquellas instancias en que dicho catedrático ha participado personal y sustancialmente en el asunto sobre el cual testificará.
En ninguno de los casos ante nos se probó que los peri-tos José Gorrín Peralta y Glen Garayalde Cotroneo parti-ciparan previamente de manera personal y sustancial en el asunto sobre el cual testificarían. Tampoco se probó que sus gestiones como testigos periciales menoscabaran de al-guna forma el cumplimiento con sus obligaciones catedrá-ticas. Por ende, no proceden sus descalificaciones en los casos recurridos. A tenor con el texto de la Ley de Ética Gubernamental, no podemos impedir a las partes deman-*842dantes el uso de sus respectivos testimonios en las recla-maciones por impericia médica contra el Estado.
Decidir lo contrario conllevaría privar a los tribunales del país y a muchos litigantes, en especial a aquellos eco-nómicamente menos afortunados, del peritaje de servido-res públicos como los catedráticos aquí involucrados. Como acertadamente concluyó el foro de instancia en uno de los casos recurridos: “[c] errar las puertas a la alternativa de recursos que se han dedicado por vocación al servicio pú-blico porque ello violente una interpretación estirada de la Ley de Etica Gubernamental, no sirve a los mejores fines de la justicia”. Petición de certiorari, Apéndice, pág. 18.
Por las razones expuestas anteriormente, estamos con-forme con la sentencia emitida por este Tribunal.
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Fuster Berlingeri,
a la cual se une el Juez Presi-dente Señor Andréu García.
Estoy conforme con la decisión de la mayoría de este Tribunal de confirmar las determinaciones de los tribuna-les de instancia en los casos de autos. De haberse adoptado la posición contraria, se hubiese rebasado el esquema re-gulatorio de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico (en adelante Ley de Ética Gubernamental), 3 L.P.R.A. see. 1801 et seq., que estaba vigente al momento en que ocurrieron los hechos de los casos de autos. Un examen cuidadoso de esta ley demues-tra que en ella no se prohibía que un profesor del sistema universitario público sirviese de perito a terceras personas en un pleito contra el Gobierno, sobre todo cuando dicho profesor no tuvo previa participación en el asunto litigioso. Además, no se puede interpretar la Ley de Ética Guberna-mental a base de una concepción errónea de las funciones y responsabilidades de los claustrales de la Universidad de *843Puerto Rico y de su inherente vinculación con los procesos públicos, sin que se planteen graves problemas de inconstitucionalidad.(1) Veamos.
1 — I
Un examen cuidadoso del historial y del texto de la Ley de Ética Gubernamental vigente al ocurrir los hechos de los casos de autos revela que no hay nada en dicho es-quema legislativo que dé pie para deducir que las actuacio-nes de profesores de la Universidad de Puerto Rico en cuestión estaban prohibidas. Dichas actuaciones no esta-ban concretamente mencionadas en la ley ni se considera-ron de modo alguno en los estudios y discusiones que pre-cedieron su aprobación.
Sencillamente, no fue para conjurar las actuaciones en cuestión que se adoptó en el país el esquema jurídico sobre la ética gubernamental. El historial de la referida ley está repleto de expresiones legislativas que aluden a la necesi-dad “de restituir la honestidad en nuestro sistema de go-bierno”;(2) al compromiso “de evitar y descubrir la corrup-ción en todas las agencias del gobierno”,(3) y al propósito de “prevenir el comportamiento delictuoso de funcionarios pú-blicos” y atender “las circunstancias terribles de la corrup-ción gubernamental que han enturbiado nuestra gerencia *844pública”.(4) Las actuaciones de los profesores de la Univer-sidad de Puerto Rico que se pretenden proscribir aquí no son “deshonestas” ni constituyen “comportamiento delic-tuoso” o de “corrupción”. No tienen nada que ver realmente con el grave problema de depravación y descomposición moral que ha surgido en la administración pública en el país en las últimas décadas, que es lo que se busca reme-diar con el esquema de la Ley de Ética Gubernamental.
Los males concretos que se quieren combatir mediante la ley en cuestión son harto conocidos en Puerto Rico. In-cluyen cosas tales como las siguientes:
(1) el uso de fondos públicos por funcionarios guberna-mentales para fines políticos o personales, o para otros pro-pósitos no autorizados por ley;
(2) recibir pago u otras prebendas a cambio de otorgar algún permiso, licencia o franquicia gubernamental;
(3) favorecer a parientes, antiguos socios o correligiona-rios con lucrativos contratos o concesiones gubernamenta-les;
(4) utilizar información privilegiada para adelantar al-gún negocio privado propio o de allegados;
(5) extender nombramientos o dar empleo público a personas que no cualifican, que han obtenido tal nombra-miento o empleo por motivos impropios.
Son actos ilícitos o inmorales como los anteriores —que delatan la venta de influencias, el fraude y la corrupción— lo que se pretende conjurar mediante la Ley de Ética Gu-bernamental; no un servicio legítimo, de valor social, que los profesores de la Universidad de Puerto Rico puedan rendir a personas privadas que tienen reclamos frente al Estado. No puede interpretarse dicha ley para incluir este servicio sin rebasar por mucho sus propósitos y objetivos.
. Más aún, la Ley de Ética Gubernamental vigente al mo-mento de ocurrir los hechos de los casos de autos, no pro-*845hibía la intervención como peritos judiciales de profesores de la Universidad de Puerto Rico, que se ha impugnado concretamente aquí. En el momento en que los foros de instancia emitieron las decisiones aquí recurridas, el inciso (c) del Art. 3.4 de la Ley Núm. 12 de 24 de julio de 1985 (3 L.P.R.A. sec. 1824(c)) también conocida como la Ley de Ética Gubernamental, decía al respecto:
(c) Ningún funcionario o empleado público podrá representar o de cualquier otra manera asesorar, directa o indirectamente, a persona privada alguna ante cualquier agencia ejecutiva a cam-bio de compensación o beneficio económico, en casos o asuntos relacionados con el Gobierno de Puerto Rico ni en casos o asun-tos que envuelvan conflictos de intereses o de política pública entre el Gobierno y los intereses de dicha persona privada. (En-fasis suplido.)
Lo que dicho artículo prohibía era que se representara o asesorara a una persona privada ante las agencias ejecutivas. No se decía nada sobre su participación en pro-cesos judiciales. La prohibición aludida era acorde con la finalidad que permeaba la Ley de Ética Gubernamental, de proscribir que un funcionario gubernamental utilizase su cargo o su disuación para influir en una decisión guberna-mental a favor de alguna persona.
Esta ley fue enmendada luego de ocurridos los hechos de los casos de autos, pero la disposición aplicable a éstos era la que estaba vigente cuando se emitieron las decisio-nes recurridas. Como hemos indicado ya, esa versión de la Ley de Ética Gubernamental no regulaba la participación de profesores universitarios en procesos judiciales. Sin embargo, debe señalarse también que es dudoso que alguna enmienda posterior de dicha ley pueda prohibir válida-mente el referido quehacer de un claustral de la universi-dad del Estado. Cualquier pretensión de limitar las tradi-cionales funciones de la cátedra pública conllevaría obstáculos constitucionales muy difíciles de salvar. Exami-nemos por qué ello es así.
*846í — I HH
Aunque todos los casos en cuestión aquí presentan una misma situación —sobre un catedrático del Recinto de Ciencias Médicas de la Universidad de Puerto Rico que actúa como perito en un pleito de impericia instado contra el Estado— un dictamen acorde con lo planteado por el Procurador General inevitablemente sería extensivo a otras situaciones análogas que ocurren con frecuencia. Es decir, un dictamen como el que interesa el peticionario, que prohibiría la participación de profesores de la Universidad de Puerto Rico en determinados casos o asuntos, por sus propios términos, sería indudablemente aplicable, no sólo al profesor de medicina que sirve de perito en un pleito de impericia contra el Estado, sino además, digamos:
(1) al profesor de derecho que representa a un acusado indigente en su juicio penal;
(2) al profesor de psicología que asesora a la madre de un menor que interesa recobrar su custodia del Estado;
(3) al profesor de ingeniería que colabora con algún de-mandante que le imputa negligencia al Estado en la cons-trucción de un edificio público, que ocasionó un accidente al que reclama;
(4) al profesor que sirve de perito científico de unos ve-cinos que se oponen al desarrollo de algún proyecto pú-blico, por razones ambientales o por falta de la debida pla-nificación;
(5) al profesor que representa a cualquier agrupación cívica o grupo de ciudadanos que impugna la validez de alguna ley, reglamento u ordenanza pública;
(6) al profesor de derecho que representa a niños con impedimentos en pleitos contra el Estado por no atender su derecho a servicios especiales, y
(7) al profesor de pedagogía que sirve de perito en tales casos.
Todas las situaciones anteriores, y otras similares, acon-tecen de ordinario en los procesos públicos del país, incluso los judiciales. Las referidas actuaciones de claustrales de *847la Universidad de Puerto Rico, realizadas muchas veces ad honorem, forman parte integral del entramado académico. Con frecuencia, el profesor universitario participa en acti-vidades como las aludidas para adquirir experiencias prác-ticas que enriquecen su labor en el salón de clases. Otras veces, su intervención en los procesos públicos ocurre como parte cabal de alguna investigación empírica, dirigida a ensanchar el caudal de conocimientos sobre cómo en efecto funcionan las instituciones gubernamentales. En otras ocasiones, la intervención aludida es el medio eficaz de dar a conocer, o de poner a prueba, alguna nueva hipótesis o teoría en el campo de especialidad del profesor. Con fre-cuencia también, la participación claustral en los procesos públicos es un modo de ofrecer un servicio esencial a sec-tores de la comunidad que no tienen otra manera de obte-nerlo, que el universitario rinde no sólo en descargo de la responsabilidad pública que le impone su particular profe-sión sino, además, como ejemplo aleccionador a sus estu-diantes, precisamente sobre los valores y deberes profesio-nales que debe impartirles. Finalmente, la intervención claustral en los procesos públicos responde muchas veces a la primordial función universitaria de examinar crítica-mente la labor gubernamental, tan importante en una so-ciedad democrática. Parte de ello incluye cuestionar la ca-lidad de los servicios que ofrecen las entidades guber-namentales.
Todas las actuaciones claustrales aludidas constituyen funciones propias y esenciales del quehacer universitario. Sobre todo en la Universidad de Puerto Rico, forman parte integrante de la libertad y de la responsabilidad académica. Véanse: Coss y U.P.R. v. C.E.E., 137 D.P.R. 877 (1995), opinión concurrente del Juez Asociado Señor Her-nández Denton; C.E.S. U.P.R. v. Gobernador, 137 D.P.R. 83 (1994), opinión concurrente del Juez Presidente Señor Andréu García; Consejo Educación Superior v. U.I.A., 120 D.P.R. 224, 234-235 (1987). Ello es tanto así que al mo-mento de evaluar a los profesores para ascensos en rango y permanencia, se toma muy en cuenta precisamente la ca-*848lidad y frecuencia de la participación del profesor en los procesos públicos y su servicio a la comunidad.
Si el profesor no puede desempeñar las funciones men-cionadas libremente, entonces la Universidad de Puerto Rico no puede cumplir adecuadamente la misión que le asigna su ley orgánica. Dispone la Ley de la Universidad de Puerto Rico lo siguiente, 18 L.P.R.A. see. 601:

Sec. 601. Objetivos de la Universidad de Puerto Rico

(a) La Universidad, como órgano de la educación superior, por su obligación de servicio al pueblo de-Puerto ñico y por su debida fidelidad a los ideales de una sociedad integralmente democrática, tiene como misión esencial alcanzar los siguientes objetivos, con los cuales es consustancial la más amplia libertad de cátedra y de investigación científica:
(1) Transmitir e incrementar el saber por medio de las ciencias y de las artes, poniéndolo al servicio de la comunidad a través de la acción de sus profesores, investigadores, estudian-tes y egresados.
(2) Contribuir al cultivo y disfrute de los valores éticos y estéticos de la cultura.
(b) En el cumplimiento leal de su misión, la Universidad de-berá:
(1) Cultivar el amor al conocimiento como vía de libertad a través de la búsqueda y discusión de la verdad, en actitud de respeto al diálogo creador.
(2) Conservar, enriquecer y difundir los valores culturales del pueblo puertorriqueño y fortalecer la conciencia de su uni-dad en la común empresa de resolver democráticamente sus problemas.
(3) Procurar la formación plena del estudiante, en vista a su responsabilidad como servidor de la comunidad.
(4) Desarrollar a plenitud la riqueza intelectual y espiri-tual latente en nuestro pueblo, a fin de que los valores de la inteligencia y del espíritu de las personalidades excepcionales que surgen de todos sus sectores sociales, especialmente los me-nos favorecidos en recursos económicos, puedan ponerse al ser-vicio de la sociedad puertorriqueña.
(5) Colaborar con otros organismos, dentro de las esferas de acción que le son propias, en el estudio de los problemas de Puerto Rico.
(6) Tener presente que por su carácter de Universidad y por su identificación con los ideales de vida de Puerto Rico, ella está esencialmente vinculada a los valores e intereses de toda comunidad democrática. (Enfasis suplido.)
*849Estos objetivos de la Universidad de Puerto Rico son responsabilidad de toda la comunidad universitaria, pero especialmente de los profesores, quienes constituyen el ele-mento vital más permanente y activo de la institución. Siendo ello así, no puede interpretarse el importante es-quema de la Ley de Etica Gubernamental para imponerle graves trabas a la Universidad de Puerto Rico en el desem-peño de su misión esencial. No puede ser que dicha ley haya sido aprobada para coartar a la Universidad de Puerto Rico en la realización de aspectos esenciales de su quehacer institucional.
I — H HH HH
Es menester resaltar que las funciones que realizan los profesores de la Universidad de Puerto Rico, al intervenir de diversas formas en los procesos gubernamentales, no sólo están protegidas por la ley universitaria y por la liber-tad académica, sino que con frecuencia responden a otros derechos constitucionales o a importantes intereses públi-cos, que pueden quedar desatendidos si no se permite la intervención claustral. Así, pues, el profesor de derecho que defiende a un acusado en su juicio penal actúa en fun-ción del fundamental derecho constitucional que éste tiene a la representación legal.
Del mismo modo, el perito médico que testifica en un juicio civil de daños y perjuicios responde al vital interés público de que las determinaciones judiciales se adjudi-quen conforme a la verdad de los hechos. Véanse: Regla 2 de Evidencia, 32 L.P.R.A. Ap. IV; Pueblo v. Rodríguez Aponte, 116 D.P.R. 653 (1985); Ádes v. Zalman, 115 D.P.R. 514 (1984); Pueblo v. Ríos Nogueras, 111 D.P.R. 647 (1981); J.R.T. v. Aut. de Comunicaciones, 110 D.P.R. 879 (1981). En uno de los casos de autos, el tribunal de instancia ex-presó dicho interés público elocuentemente:
El Tribunal toma' conocimiento judicial de las dificultades que enfrentan los demandantes en casos de impericia médica, *850especialmente en casos relacionados con la obstetricia y gineco-logía, para conseguir [perito] médico adecuado que les permita presentar sus reclamaciones judiciales. Cerrar las puertas a la alternativa de recursos que se han dedicado por vocación al servicio público, porque ello violente una interpretación esti-rada de la Ley de Etica Gubernamental, no sirve a los mejores fines de la justicia. No sólo priva a muchos litigantes, especial-mente los económicamente menos afortunados, de la oportuni-dad de ventilar sus reclamaciones contra el Estado con prueba mínima que les permita presentar casos prima facie, sino que priva al Poder Judicial de la orientación que estos servidores públicos pueden ofrecer en asuntos técnicos como la impericia médica, y otros análogos en los que la orientación pericial es indispensable para poder administrar justicia. Si el servicio pe-ricial no afecta sus obligaciones como servidores públicos, ni han intervenido previamente en los hechos que dan origen a la reclamación, no hay interés público alguno que justifique su descalificación como testigos periciales.
En vista de lo anterior, no puede interpretarse el es-quema de la Ley de Ética Gubernamental, de nuevo, tan desvariadamente, como nos solicita el Estado, para obsta-culizar la buena marcha de los procedimientos judiciales. No puede ser que dicha ley haya sido aprobada para privar a los tribunales de medios vitales para realizar su ingente función.
IV
Es menester destacar también que la Ley de Ética Gu-bernamental no puede interpretarse de modo alguno que implique un menoscabo del fundamental derecho de toda persona de criticar a los funcionarios públicos y de pedir al Gobierno la reparación de agravios. Art. II, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1.
Nuestro sistema democrático se erige sobre las premi-sas de que la voluntad del pueblo es la fuente del poder público, que el orden político está subordinado a los dere-chos de las personas y que el ciudadano tiene asegurada la libre participación en las decisiones colectivas. Así se de-clara solemnemente en el Preámbulo de nuestra Constitución.
*851Como parte del entramado de nuestro sistema democrá-tico, las personas tienen amplios derechos frente al Estado, entre los que se incluyen: el cuestionar las decisiones gu-bernamentales por todos los medios lícitos, el reclamar de-terminados comportamientos de los funcionarios públicos y el pedir conforme a ley indemnización por daños que el Estado les haya ocasionado. Estos derechos de expresión presuponen y aparejan los medios razonablemente necesa-rios para que puedan ejercitarse. Véase Pueblo v. Arandes de Celis, 120 D.P.R. 530 (1988). No es permisible bajo nues-tro régimen constitucional que, a título de salvaguardar la ética gubernamental, se impongan serias cortapisas a los medios necesarios para cuestionar las decisiones de funcio-narios públicos o para exigir la reparación de agravios. Tales derechos, que son de la mayor jerarquía constitucional, quedarían socavados en la práctica si el Estado pudiese coartar los medios razonablemente necesarios para ejercitarlos.
Dicho en palabras más sencillas, en nuestro país, a la víctima de un acto gubernamental ilícito o negligente, no puede impedírsele que tenga a su alcance los medios nece-sarios para reclamar alguna indemnización al Estado sin socavar, a la vez, el derecho constitucional a pedir la repa-ración de agravios. Por ello, no puede impedirse que un profesor de la Universidad de Puerto Rico colabore con la persona que le reclama al Gobierno, sólo porque la acción de esa persona sea contra el Gobierno. Impedir tal colabo-ración por esa razón es propio de regímenes autoritarios en los cuales el Estado tiene carácter corporativo o intereses propios que rebasan los del pueblo; pero no cabe en un sistema democrático, en el cual el Estado recibe sus pode-res del pueblo y sus únicos intereses son los del poderdante y los del bien común. En resumen, pues, la pretensión de que un profesor de la Universidad de Puerto Rico no puede auxiliar a un ciudadano, cuando éste le reclama al Estado, sólo porque la acción del ciudadano es contra el Gobierno, es profundamente antidemocrática y atenta contra funda-mentales derechos de la persona.
*852V
Finalmente, debe hacerse un señalamiento adicional so-bre la cuestión de la apariencia de conflicto de intereses. Gran parte de lo alegado por la parte peticionaria gira en torno a la supuesta apariencia de conducta impropia de los recurridos en el caso de autos y el supuesto mandato del Reglamento de Etica Gubernamental de evitar que parezca que la conducta aludida provoca un conflicto "con los inte-reses del gobierno”.
No cabe duda de que es legítima la preocupación por disipar incluso la apariencia de conducta impropia en el servicio público. Pero este interés tiene límites evidentes. En primer lugar, lo principal en el esquema vigente sobre ética gubernamental es evitar y penalizar la conducta en sí que constituye corrupción o conflicto de intereses.(5) Lo de la apariencia de conducta impropia es accesorio a la finali-dad principal y no debe confundirse con ésta ni suplantar a esa finalidad principal en los esfuerzos de la Oficina de Etica Gubernamental o del Ministerio Público por implan-tar el referido esquema legislativo.
En segundo lugar, no es cualquier “apariencia” de con-ducta impropia lo que es sancionable. Sobre todo en un país como es el nuestro actualmente —tan dado a los dimes y diretes respecto a la cosa pública— no deben ponerse en marcha los procedimientos correspondientes sobre ética gubernamental cuando meramente se alegue la apariencia de conducta impropia. Ello debe hacerse sólo cuando exista sustantivamente algo más que una mera alegación; es de-cir, cuando existan bases fundadas para ésta o serias du-das en cuanto a la propiedad de la gestión pública en cuestión.
*853Más importante aún, el interés por evitar hasta la apa-riencia de conducta impropia no es de modo alguno sufi-ciente para justificar la imposición de sanciones, cuando el mismo se contrapone a derechos fundamentales o intereses estatales preeminentes, como ocurre en el caso de autos. Aquí, la supuesta apariencia de conducta impropia de los profesores de la Universidad de Puerto Rico no puede de modo alguno prevalecer frente a la libertad académica de dichos profesores, frente al alto interés público en la buena marcha de los procedimientos judiciales y frente al derecho a la libre expresión y a pedir la reparación de agravios de las personas auxiliadas por los profesores.
Lo anterior es particularmente cierto en un caso como el de autos, en el cual sólo tenemos ante nos la conjetura de que la actuación de los referidos profesores crea una apa-riencia de conflicto de intereses. Mucho más razonable es la apreciación de que lo que realmente crea desconfianza pública es el intento de impedir la actuación de los profe-sores en cuestión. La pretensión de amordazar a los que más saben y de obligar a los profesores de la Universidad de Puerto Rico a una conspiración de silencio con los que han cometido desmadres públicos, desmerece y desacredita gravemente la democracia puertorriqueña. Atenta contra la apertura que debe caracterizar al Gobierno y debilita así la confianza del pueblo en las instituciones públicas. Si algo, es la suspicacia que genera la conducta antidemocrá-tica lo que debe preocuparnos en este caso.

 Ley Núm. 12 de 24 de julio de 1985 (3 L.P.R.A. see. 1801 et seq.).


 “,..[A]lcanza a numerosos funcionarios electos y nombrados (legisladores, se-cretarios del gabinete, jueces y otros), y pretende prevenir y penalizar conducta an-tiética que traicione la confianza pública, mediante el principio de que sus ingresos y finanzas están sujetos al escrutinio público.” (Énfasis suprimido.) El Vocero de P.R. v. Nogueras I, 138 D.P.R. 103, 133 (1995), opinión disidente.


 Por ejemplo, conforme al Canon 4 de Ética del Ingeniero y del Agrimensor, estos profesionales no pueden participar o representar un interés adversario, sin el consentimiento de las partes interesadas, en relación con un proyecto o asunto espe-cífico en el que hayan ganado un conocimiento especializado particular, en nombre de un patrono o cliente anterior. Por otro lado, el abogado no debe representar intereses encontrados. Canon 21 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.


 De esa manera, en García O’Neill v. Cruz, 126 D.P.R. 518 (1990), reconocimos que la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico no impide a un Asambleísta Municipal dedicarse a la práctica privada de la abogacía. Por ende, dijimos que correspondía a este Tribunal Supremo, no a ja Oficina de Ética Gubernamental, atender los aspectos éticos bajo el Código de Ética del Abogado. Resolvimos, entonces, que el Canon 6 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, prohíbe, por incompatibilidad de funciones, el que un abogado represente a una persona privada en un caso de daños y perjuicios contra el Municipio del cual es Asambleísta Municipal.


 Ley Núm. 150 de 22 de diciembre de 1994 (3 L.P.R.A. see. 1802 et seq.). Aunque no aplica a los casos de autos, pues es posterior a los hechos, tanto su historial legislativo como sus disposiciones estatutarias ayudan, a manera de ilustración.


 Informe de la Comisión de Ética Gubernamental del Senado de Puerto Rico sobre el P. del S. 50 de 23 de junio de 1993, 12ma Asamblea Legislativa, Ira Sesión Ordinaria, pág. 21.


 Este dictamen, claro está, es sin menoscabo de que en su día, conforme al previo procedimiento que corresponda, el organismo regulador de la profesión mé-dica pueda pasar juicio sobre si esta conducta viola alguna disposición del código que les rige.


 Este artículo, junto a otros de la ley, fue objeto de enmienda en 1994. Véase Ley Núm. 150 de 22 de diciembre de 1994 (3 L.P.R.A. see. 1802 et seq.).


 En otras palabras, mientras el Procurador General sostenía en su compare-cencia ante nos que el Art. 18(C) del Reglamento de Ética Gubernamental Núm. 4827, Oficina de Etica Gubernamental, 23 de noviembre de 1992, no se excedió en su prohibición al incluir las comparecencias en los tribunales, el Estado promovió legis-lación para ampliar el alcance de las prohibiciones e incluir lo que ante nos se ale-gaba que ya estaba cubierto. Esta conducta del Estado ante los tribunales del país merece nuestra más enérgica censura.
Aunque estas enmiendas fueron sustanciales, no por ello adviene académica la controversia ante nos. Antes y después de las enmiendas, la controversia en los distintos casos ante nos gira en torno a si se requiere, para que opere la prohibición reglamentaria y estatutaria, que el empleado o funcionario público haya previa-mente participado personal y sustancialmente en el caso o asunto ante los tribunales.


 Sé que este Tribunal desde hace tiempo tiene establecida la política judicial de no dictaminar sobre la validez constitucional de una ley o reglamento si existen fundamentos de otra índole que permiten disponer del caso. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958). Pero ello no es una barrera infranqueable que impida incluso anticipar, a modo de observación, los graves problemas de inconstitucionalidad que determinado curso de acción acarrearía, sobre todo en casos tan importantes como el de autos. Se evitan ominosos problemas futuros si se advierte a tiempo la probable invalidez de una acción cuya realización es claramente contemplable. Por ello, con-sidero desafortunado que los compañeros de la mayoría no hayan acogido la postura decisional que les propusimos y que hayan optado, luego, por resolver este caso estrictamente sobre limitadas bases estatutarias. Me temo que volveremos a discutir los asuntos constitucionales en cuestión, ya que con una mera enmienda legislativa queda sin efecto lo que aquí ellos deciden.


 Debate en el Senado el 29 de mayo de 1985.


 Debate en la Cámara de Representantes el 31 de mayo de 1985.


 Informe conjunto de varias comisiones del Senado en torno al P. del S. 292 de mayo de 1985.


 La Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico define el concepto “conflicto de intereses” como: “aquella situación en la que el interés personal o económico del servidor público o de personas relacionadas con éste, está o puede razonablemente estar en pugna con el interés público.” 3 L.P.R.A. sec. 1802(s).